Citation Nr: 0724238	
Decision Date: 08/06/07    Archive Date: 08/20/07

DOCKET NO.  04-15 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a right leg condition.


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Philadelphia, 
Pennsylvania Regional Office and Insurance Center (ROIC) 
which denied service connection for right and left leg 
conditions.  The July 2003 RO decision denied service 
connection on the basis that the veteran's right and left leg 
conditions pre-existed service and there had not been 
evidence of aggravation in service.  

A December 2005 Board decision found that the presumption of 
soundness had not been rebutted, and found that the criteria 
for direct service connection for right and left leg 
conditions had not been met.  

The veteran appealed the December 2005 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
A February 2007 Joint Motion for Partial Remand requested 
that the portion of the Board decision which denied service 
connection for a right leg condition be vacated and remanded.  
A February 2007 Court order granted the motion.  


FINDING OF FACT

A right leg condition has not been shown by competent medical 
evidence to be etiologically related to, or aggravated by, 
service.  


CONCLUSION OF LAW

A right leg condition was not incurred in or aggravated by 
service, nor may it be presumed to have been.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006).

A February 2003 VCAA letter informed the veteran of the 
information and evidence required to establish entitlement to 
service connection for his right leg condition on the basis 
of aggravation.  While this letter did not specifically 
inform the veteran of the information and evidence required 
to establish service connection for his right leg condition 
on a direct basis, or provide notice regarding the 
presumption of soundness, the veteran was provided with 
actual notice in the December 2005 Board decision.  See 
George-Harvey v. Nicholson, No. 04-1072 (U.S. Vet. App., June 
29, 2007); Short Bear v. Nicholson, 19 Vet. App. 341 (2005).      

The February 2003 VCAA letter satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing enough information 
about the records and any necessary releases to enable VA to 
request them from the person or agency that had them.  

Finally, with respect to the fourth element, the February 
2003 VCAA letter asked the veteran to send information 
describing additional evidence he wanted VA to obtain on his 
behalf or to send the evidence itself.  This letter informed 
the veteran where and when to send such information and 
evidence.  Thus, the veteran was adequately advised to submit 
evidence pertinent to his claim for service connection.  
 
In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  Notice in this case 
was timely provided prior to the July 2003 rating decision.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

While the veteran has been provided notice regarding the 
information and evidence necessary to establish service 
connection, he has not been provided notice regarding the 
information and evidence necessary to establish a disability 
rating or effective date.  Nevertheless, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  As the Board concludes below that the 
preponderance of the evidence is against the claim, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  Thus all 
required notice was given.

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

The veteran's service medical records and VA and private 
treatment records have been associated with the claims file.  
In a March 2003 statement, the veteran indicated that the 
medical records submitted were the only ones available as 
prior records had been destroyed.  

The Board notes that the veteran has not been afforded a VA 
examination to evaluate his right leg condition.  Under the 
VCAA, VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 
2003).

In this case, as will be discussed in greater detail below, 
there is no competent evidence that a current right leg 
condition may be related to service.  Thus, the Board finds 
that a VA examination to determine whether the veteran's 
right leg condition is associated with service is not 
warranted.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Service Connection

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.306 (2006).

Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

A veteran is presumed to be in sound condition when he 
entered into military service except for conditions noted on 
the entrance examination or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated therein.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

When the veteran filed his claim for service connection in 
January 2003, the regulation at 38 C.F.R. § 3.304(b) provided 
that the presumption of soundness could be rebutted by clear 
and unmistakable evidence that a disease or injury existed 
prior to service.  This was in contrast with 38 U.S.C.A. 
§ 1111, which states that the presumption is rebutted only 
when clear and unmistakable evidence demonstrates that the 
disability existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1111 (West 2002) (emphasis added).  

In a precedent opinion, the VA General Counsel concluded that 
38 C.F.R. § 3.304(b) conflicted with 38 U.S.C.A. § 1111, and 
that the regulation was therefore invalid.  VAOPGCPREC 3-2003 
(July 16, 2003).  The Federal Circuit adopted the General 
Counsel's position.  Wagner v. Principi, 370 F. 3d 1089 (Fed. 
Cir. 2004).  

Thus, under current law, the presumption of soundness in the 
veteran's case is rebutted only if there is clear and 
unmistakable evidence that his right leg condition existed 
prior to service and that any pre-existing leg condition was 
not aggravated by service.  If the presumption is not 
rebutted, the claim becomes one for direct service 
connection, rather than one for service connection on the 
basis of aggravation.  Wagner.

As was discussed in the Joint Motion for Partial Remand, the 
RO has previously addressed the veteran's claim as 
entitlement to service connection based on aggravation of a 
pre-existing right leg condition.  The Board, however, is not 
bound by the RO's decisions on a claim, even if those 
determinations are favorable to the veteran.  Jackson v. 
Principi, 265 F. 3d 1366, 1369 (Fed. Cir. 2001).  

Further, the RO appears to have considered entitlement to 
service connection on a direct basis, as the March 2004 
statement of the case (SOC) included the regulations 
pertaining to direct service connection in the "Pertinent 
Laws; Regulations; Rating Schedule Provisions."  The veteran 
has had the opportunity to present argument, have a hearing 
and submit evidence as to direct service connection.  In this 
regard, the Board's previous decision informed him of the 
current status of the law.  Following the Joint Motion, the 
Board sent him notice that he could submit additional 
evidence or argument to the Board, along with a form in which 
he could request remand of his case to the RO for 
consideration of additional argument or evidence.  As such, 
the veteran has been provided with a meaningful opportunity 
to participate in his claim, and is not prejudiced by the 
Board considering the claim of entitlement to service 
connection on a direct basis.  Curry v. Brown, 7 Vet. App. 59 
(1994); Bernard v. Brown, 4 Vet. App. 384 (1993).  

In a report of medical history completed for induction into 
service in January 1967, the veteran reported that in October 
1965 he had a right leg fracture with a pin through the right 
femur which had been removed four months earlier.  He stated 
that as a result of this fracture he was required to use 
crutches for over 8 months.  He also reported a right ankle 
fracture at age 6 without sequelae, and that his right knee 
used to snap out prior to his right leg fracture.  On 
examination for induction, the feet and lower extremities 
were reportedly normal.

There were no reported complaints of, or treatment for, any 
problems in the right leg during service.  In a report of 
medical history completed in January 1968, for separation 
from service, the veteran reported no pertinent complaints.  
The history of leg operation for the fractured right femur 
prior to service was again noted.  On examination in January 
1968, for separation from service, the feet and lower 
extremities were again noted to be normal.

In his service connection claim, received at the RO in 
January 2003, the veteran stated that the cartilage in his 
knees was worn away and that he had severe arthritis in both 
legs.  The veteran recounted his right leg fracture prior to 
service.  The veteran argued that the rigors of service 
contributed to his leg condition.  

As part of a February 1992 VA psychological examination the 
veteran reported that he suffered arthritis in unspecified 
joints.  There was no mention of any specific leg problems.  
At another VA examination in April 1992 to evaluate the same 
mental condition, the veteran was given an Axis III diagnosis 
of arthritis, as the veteran had reported arthritis "off and 
on" but again, the specific location of the arthritis was 
not identified.  

The first record of treatment for the veteran's right leg is 
from January 1999 when he was diagnosed with a fractured 
tibial plateau of the right knee.  The next medical record 
regarding the right leg is from January 2000 when the veteran 
was seen with complaints of pain in the right knee for a few 
weeks after twisting the knee.  A CT scan of the right knee 
showed small joint effusion and degenerative changes.  The 
diagnosis was a sprain to the right knee and arthritis.  

In May 2000 the veteran was seen with complaints of right leg 
swelling for the prior three weeks.  He did not recall any 
specific trauma.  The diagnosis was degenerative joint 
disease in the right knee.  

In March 2003, James Hu, M.D., reported that the veteran had 
been involved in a car accident in 1965, when he had been 
operated on by another physician.  It was also reported that 
the veteran had undergone right knee surgery and removal of a 
pin in 1960.  It was added that, since being out of service, 
the veteran had seen an orthopedist and sometimes emergency 
room physicians for joint pain.  The source of this 
information was not reported, and the veteran has not 
submitted releases to obtain additional treatment records.

Analysis

Although a history of right leg disability was reported when 
the veteran was accepted for service, no right leg disability 
was identified on the examination when he was accepted for 
service.  

History provided by the veteran of the pre-service existence 
of conditions recorded at the time of entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995); 
Crowe v. Brown, 7 Vet. App. 238, 246 (1995); 38 C.F.R. 
§ 3.304(b)(1).  

The veteran was competent to report his pre-existing 
disability, but there was no evidence of such disability at 
the time of his entrance into service.  Accordingly, as the 
evidence does not clearly and unmistakably demonstrate that 
the right leg condition pre-existed service, the presumption 
of soundness is not rebutted, and the claim is treated as one 
for direct service connection.  Wagner.  

The veteran has a current diagnosis of arthritis in the right 
knee, as evidenced by recent outpatient treatment, and so the 
first element of the service connection claim is satisfied.  

Although the service medical records are negative for 
complaints regarding or treatment for a right leg condition 
in service, service connection could nonetheless be 
established if all the evidence, including that pertinent to 
service, established that the right leg condition began in 
service.  38 C.F.R. § 3.303(d).  

However, the service connection claim must fail as there is 
no evidence of a nexus between the current right leg 
condition and service.

For his part, the veteran has not reported any disability of 
the right leg in service, nor has he reported a continuity of 
symptomatology beginning in service.  Cf. Duenas v. Principi, 
18 Vet App 512 (2004).

Although he has asserted that wear and tear in service made 
his right leg disability worse, he is a lay person and lacks 
the medical expertise needed to say that his in-service 
experiences were a causative factor in his current 
disability.  38 C.F.R. § 3.159(a)(2) (2006) (lay evidence is 
competent if it does not require specialized education or 
training); see Jandreau v. Nicholson, No. 07-7029 (Fed. Cir. 
Jul. 3, 2007) (holding that whether lay evidence is competent 
and sufficient in a particular case is a fact issue to be 
addressed by the Board).  

None of the private treatment records suggest that any 
current right leg condition is related to service and there 
is no other competent medical evidence linking the current 
leg disability to service.  In the absence of a required 
nexus between service and the current right leg condition, 
the service connection claim must fail.  

Service incurrence will be presumed for certain chronic 
diseases, including arthritis, if manifest to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  Arthritis was initially diagnosed in the right 
knee in January 2000.  Even if the earlier references to 
arthritis in the 1992 VA examinations did refer to arthritis 
in the right leg or knee, this would still not be within the 
one year presumptive period.  Therefore, the Board cannot 
entertain a potential grant of service connection on a 
presumptive basis.  

The RO concluded that the veteran's right leg condition pre-
existed service.  It is not clear whether the RO found that 
the right leg condition was "noted" on entrance 
examination, in which case the presumption of soundness would 
not attach, or whether the RO found that the veteran's 
reports of his injury constituted clear and unmistakable 
evidence that his right leg condition pre-existed service, 
and the absence of any complaints regarding or treatment for 
the right leg in service or for many years thereafter 
constituted clear and unmistakable evidence that the right 
leg condition was not aggravated in service; thus satisfying 
the two-prong test and rebutting the presumption of 
soundness.  Either way, and in light of the apparent 
suggestion in the Joint Motion that consideration of the 
claim based on aggravation might be advantageous to the 
veteran, the Board will address this situation.    

Assuming arguendo that the veteran's right leg condition was 
either noted at entrance examination, or that the presumption 
of soundness was rebutted, the claim for service connection 
based on aggravation would still fail.  

The Joint Motion states that the presumption of soundness 
imposes on claimants the burden of rebutting it.  It would 
not however, be to the veteran's advantage to rebut the 
presumption of soundness.  Service connection can only be 
granted for disability that is the result of disease or 
injury incurred in service or that is aggravated in service.  
38 U.S.C.A. § 1110.  To rebut the presumption of soundness 
the evidence would have to clearly and unmistakably show that 
the disability pre-existed service (i.e. was not incurred in 
service) and was not aggravated.  In other words, if the 
presumption of soundness is rebutted, there is no basis for 
service connection.  Wagner v. Principi, 370 F.3d at 1096.  
For this reason, the courts have held that the burden is on 
the government, rather than the claimant, to rebut the 
presumption of soundness.  Id.

It might be argued that service connection is potentially 
available for pre-existing disability under 38 U.S.C.A. 
§ 1153.  That provision would only apply if a pre-existing 
disorder was "noted" at service entrance.  In this case, as 
just discussed, the pre-existing right leg disorder was not 
"noted" for purposes of the statute at service entrance.  
Even if it was "noted," the statute would shift the burden 
to the veteran to demonstrate that there was aggravation, or 
if there was evidence of an increase in disability during 
service, the burden would shift to the government to rebut 
the presumption of aggravation.  Wagner v. Principi, at 1096; 
38 C.F.R. § 3.306(a) (a preexisting injury or disease will be 
presumed to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during wartime service.  This includes medical facts and 
principles that may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Id.  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).  

In this case there is simply no evidence that the veteran's 
right leg condition underwent an increase in disability in 
service as the service medical records include no complaints 
regarding or treatment for the right leg.  The only opinion 
regarding aggravation of the right leg is that made by the 
veteran in his January 2003 claim, that the rigors of service 
contributed to his leg condition.  However, as a layperson, 
he is not competent to express an opinion as to medical 
causation, as he has neither claimed, nor shown, that he is a 
medical expert, capable of rendering medical opinions.  
38 C.F.R. § 3.159(a)(2).  The veteran would be competent to 
report in-service symptomatology, but has not done so.

Further, the fact that the post-service medical evidence 
makes no mention of any condition which could potentially 
involve the right leg until over 20 years after service 
weighs against a finding of aggravation.  See Maxson v. 
Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000).  Even at that 
late date there was no mention of in-service symptomatology. 

Therefore, in the absence of competent evidence of a link 
between the current right leg condition and service, the 
preponderance of the evidence is against the claim for 
service connection, and the claim must be denied.  Since the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right leg condition 
is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


